

115 HR 4212 IH: To amend the Agricultural Credit Act of 1978 to increase support for conservation practices under the emergency conservation program, and for other purposes.
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4212IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. Marshall introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Credit Act of 1978 to increase support for conservation practices under
			 the emergency conservation program, and for other purposes.
	
		1.Payments for emergency conservation program
 (a)In generalThe Agricultural Credit Act of 1978 is amended by inserting after section 403 (16 U.S.C. 2203) the following:
				
 403A.Payments for emergency conservation programThe maximum cost-share payment under section 701.127 of title 7, Code of Federal Regulations (or successor regulations), shall be equal to the maximum amount under section 701.226(b) of title 7, Code of Federal Regulations (as in effect on the date of enactment of this section)..
 (b)AdministrationUntil the date on which any regulations necessary to carry out section 403A of the Agricultural Credit Act of 1978 (as added by subsection (a)) are fully implemented, the Secretary shall continue to carry out sections 401, 402, and 403 of that Act (16 U.S.C. 2201, 2202, 2203) in the same manner as on the day before the date of enactment of this Act, except that payments made under those sections shall be consistent with section 403A of that Act (as added by subsection (a)).
			